Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claims 5 & 10 is/are objected to because of the following informalities:  
a.	Per claim 5 Applicant claims “the voltage regulator board further comprises a fourth surface and an opposing fifth surface”  without first asserting a first, second or third surface of the voltage regulator board. 
Claim 1 discloses a first, second and third surface of a heat sink not a voltage regulator board, therefore the surfaces of the voltage regulator board are not clearly defined. 
b.	Per claim 10, change “raised section of the heat sink” to –raised third surface of the metal plate--. (raised section lacks antecedent basis)
Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 14-15 & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Lober US2005/0276029.

	Per claim 1 Lober teaches an assembly (see fig.1-2) comprising: a heat sink (10; [0009]) comprising a metal plate (14 & 16) and a heat spreader (12, see fig.2), wherein the metal plate has a first surface (see fig.2, “bottom portion of 14 abutting 16”), and a second surface  (see fig.2, “top portion of 14 abutting 12”) opposite the first surface (fig.2), and wherein the heat spreader is mounted to the second surface (fig.2); wherein the metal plate further comprises a third surface (16, see fig.2, “bottom portion of 16”), parallel to the first surface, and raised relative to the first surface (fig.2), such that a distance between the third surface and the second surface is greater than a distance between the first surface and the second surface (see fig.1-2); and a voltage regulator module board (18) mounted to the first surface (see fig.1-2); wherein the third surface is configured to be mounted to a semiconductor device (46, see fig.1-2) and to form a thermally conductive pathway between the semiconductor device and the heat spreader ([0009]-[0012], “ Examiner note: the prong 16 is part of the heat sink 10 which means it is also thermally conductive. The processor is a heat generating component. Examiner asserts that the heat generated by the processor would be dissipated via the lid 21 to the prong and finally to the heat sink fins/heat spreader, thus creating a thermally conductive pathway between the processor and the heatsink”).  
	Per claim 8 Lober teaches the assembly of claim 1, wherein the first surface is sized to accommodate the voltage regulator module board (see fig.1-2).  
	Per claim 14 Lober teaches a system (see fig.1) comprising: a printed circuit board (40, see fig.1); a semiconductor package (22) coupled to the printed circuit board (see fig.1-2; [0020]); a heat sink (10; [0009]) attached to the semiconductor package (see fig.1-2; [0019]); at least one recess  (see fig.2, “recess/space on the left and right of downwardly extending prong 16”) formed in a surface of the heat sink facing the semiconductor package (see fig.1-2); and a voltage regulator module board (18; [0011]) in the recess (see fig.1-2), wherein the voltage regulator module board is coupled to the semiconductor package ([0013]).  
	Per claim 15 Lober teaches the system of claim 14, wherein the semiconductor package (22) further comprises: a substrate (see fig.2, “portion 46 is mounted to”); a processor (46) coupled to the substrate (see fig.2); and input-output contact pads (24) positioned on the substrate coupled to the processor ([0012]-[0013]), wherein the semiconductor package is coupled to the voltage regulator module board via the input- output pads ([0012]-[0016]).  
	Per claim 21 Lober teaches the assembly of claim 1, wherein the third surface is positioned along a middle of the first surface (see fig.1-2).

Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 4 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Lober US2005/0276029 in view of DiBene, II et al. 	US2002/0151195.

	Per claim 2 Lober teaches the assembly of claim 1, and a connector (20 and/or 26; [0011]-[0018]) coupled to the VR board (see fig.1-3)
	Lober does not explicitly teach wherein the voltage regulator module board further comprises a voltage regulator (VR) board; at least one voltage regulator module coupled to the voltage regulator board.  
	DiBene, II et al. however discloses wherein the voltage regulator module board further comprises a voltage regulator (VR) board (112); at least one voltage regulator module (116) coupled to the voltage regulator board (see fig.1A & 2)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module coupled to the voltage regulator board as taught by DiBene, II et al., because the voltage regulator module board requires essential voltage regulator modules such as an inductor, capacitor and/or DrMosfet coupled to the voltage regulator board for the voltage regulator module board to function.
	Per claim 4 Lober in view of DiBene, II et al. teaches the assembly of claim 2, wherein the connector (26) further comprises an upper surface having input-output contact pads (28 & 32, see fig.2-3; [0013]-[0018]).  	
	
Claims 3, 10- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lober US2005/0276029 in view of DiBene, II et al. US2002/0151195 as 	applied to claim 2 above and further in view of Xiong et al. 	US2020/0305285.

	Per claim 3 Lober in view of DiBene, II et al. teaches the assembly of claim 2, 
	Lober in view of DiBene, II et al. does not explicitly teach wherein the voltage regulator module further comprises: at least one input capacitor; 4at least one MOSFET device; at least one inductor; and at least one output capacitor.  
	Xiong et al. however discloses wherein the voltage regulator module (2) further comprises: at least one input capacitor; 4at least one MOSFET device; at least one inductor; and at least one output capacitor ([0029]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module comprise: electronic components such as at least one input capacitor; at least one MOSFET device; at least one inductor; and at least one output capacitor as taught by Xiong et al. in the assembly of Lober in view of DiBene, II et al., because the electronic components are essential parts of the regulator, with the capacitor storing energy in an electric field, the inductor storing energy in a magnetic field, and the at least one MOSFET device controlling the switching of the regulator, thus making the voltage regulator functional.
	Per claim 10 Lober in view of DiBene, II et al. and Xiong et al. teaches the assembly of claim 3, wherein the raised section (16) of the heat sink (10) further comprises a top surface (see fig.1-2, “portion of 16 abutting 21”) that is co-planar with the upper surface (28) of the connector (26, see fig.1-2).  
	Per claim 11 Lober in view of DiBene, II et al. and Xiong et al. teaches the assembly of claim 10, wherein the connector (26) is positioned adjacent to the raised section (16, see fig.1-2).

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Lober US2005/0276029 in view of DiBene, II et al. US2002/0151195 as 	applied to claim 2 above and further in view of Duerbaum et al. 	US2004/0027802.

	Per claim 5 Lober in view of DiBene, II et al. teaches the assembly of claim 2, wherein the voltage regulator board (112) further comprises a fourth surface (see fig.1A & 2, “bottom surface coupled to 116”) and an opposing fifth surface (see fig.1A & 2, “top surface coupled to 110”), 
	Lober in view of DiBene, II et al. does not explicitly teach wherein the voltage regulator module is coupled to the fourth surface and the connector is coupled to the fifth surface.  
	Duerbaum et al. however discloses wherein the power module (106 & 107; [0028] & [0030]) is coupled to the fourth surface (see fig.2, “top surface of 105 is fourth surface”) and the connector (109) is coupled to the fifth surface (see fig.2, “bottom surface of 105 is fifth surface”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have surfaces as taught by Duerbaum et al. in the assembly of Lober in view of DiBene, II et al., because it enables the components on the voltage regulator board to be properly mounted on the heatsink for effective thermal dissipation of heat from the voltage regulator board. 

Claims 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lober US2005/0276029 in view of Hansen US2015/0245503.
	
	Per claim 16 Lober teaches the assembly of claim 14, and a connector (26, see fig.2-3) coupled to the VR board (18, [0013]-[0018]).  
	Lober does not explicitly teach wherein the voltage regulator module board further comprises a voltage regulator board; at least one voltage regulator module coupled to the voltage regulator board; 
	Hansen however discloses wherein the voltage regulator module board (20; [0063]) further comprises a voltage regulator board (24); at least one voltage regulator module (22) coupled to the voltage regulator board (24); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module coupled to the voltage regulator board as taught by Hansen in the assembly of Lober, because the voltage regulator module board requires essential voltage regulator module such as an inductor, capacitor and/or DrMosfet coupled to the voltage regulator board for the voltage regulator module board to function. 
Per claim 18 Lober in view of Hansen teaches system of claim 16, wherein the connector (26) further comprises input-output contact pads (28 & 36), wherein the voltage regulator module board (18) is coupled to the semiconductor package (22) via the input-output pads ([0013]-[0018]).  

Claims 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Lober US2005/0276029 in view of Hansen US2015/0245503 as applied 	to claim 16 above and further in view of Xiong et al. US2020/0305285.

	Per claim 17 Lober in view of Hansen teaches the system of claim 16, 
	Lober in view of Hansen does not explicitly teach wherein the voltage regulator module further comprises: at least one input capacitor; at least one DrMOSFET or DrGAN device; at least one inductor; and at least one output capacitor.  
	Xiong et al. however discloses wherein the voltage regulator module (2) further comprises: at least one input capacitor; at least one DrMOSFET or DrGAN device; at least one inductor; and at least one output capacitor ([0029]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module comprise: electronic components such as at least one input capacitor; at least one DrMOSFET device; at least one inductor; and at least one output capacitor as taught by Xiong et al. in the assembly of Hansen in view of Lober because the electronic components are essential part of the switching regulator with the capacitor storing energy in an electric field, the inductor storing energy in a magnetic field, and the at least one DrMOSFET device controlling the switching of the regulator, thus making the voltage regulator a very efficient regulator. 
	Per claim 19 Lober in view of Hansen teaches the system of claim 16, 
	Lober in view of Hansen does not explicitly teach further comprising at least one remote voltage regulator module coupled to the printed circuit board.
 	Xiong et al. however discloses at least one remote voltage regulator module coupled to the printed circuit board ([0029]-[0032], “capacitor coupled to the PCB is the remote voltage regulator module”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a voltage regulator module comprise: electronic components such as at least one input capacitor; at least one DrMOSFET device; at least one inductor; and at least one output capacitor with the electronic component such as a capacitor coupled to the PCB as taught by Xiong et al. in the system of Lober in view of Hansen, because it enables the flow of voltage for proper functioning of the system. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Lober US2005/0276029 in view of Hansen US2015/0245503 as applied to 	claim 16 above and further in view of Tran US2005/0212120.

	Per claim 20 Lober in view of Hansen teaches the system of claim 16, 
	Lober in view of Hansen does not explicitly teach further comprising the printed circuit board being coupled to a computer workstation or a computer server.
	Tran however discloses a printed circuit (52; [0022]) board being coupled to a computer workstation (see fig.4; [0024], [0028]-[0029]) or a computer server.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a printed circuit board as taught by Tran in the system of Lober in view of Hansen, because it enables the computer workstation of Tran to incorporate the system of Lober in view of Hansen to enable a better functionality of the device of Tran, such as the computer.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-2, 4 & 8-11 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants arguments with respect to claims 12-13 are not persuasive because claims 12-13 where restricted in the office action dated 11/03/21 and election without traverse was made on 12/31/21. Examiner also acknowledged the restriction in the office action dated 01/18/22.
Applicant has not presented any argument(s) with respect to claims 14-20, therefore the rejections are maintained. 
 

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835